UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6648



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JONATHAN ERNIE AMOS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-97-31-5, CA-98-111-5)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Ernie Amos, Appellant Pro Se. Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Ernie Amos seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record, the district court’s opinion

accepting the magistrate judge’s report and recommendation, and

Amos’ informal appellate brief.   Because Amos failed to challenge

the district court’s reasoning, he has not preserved any issue for

our review.   See 4th Cir. R. 34(b).   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Amos, Nos. CR-97-31-5;

CA-98-111-5 (N.D.W. Va. Apr. 3, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                  2